MEMORANDUM ***
Mohammad Daniul Islam petitions for review of the decision of the Board of Immigration Appeals (“BIA”), summarily affirming without opinion the immigration judge’s (“IJ”) denial of his applications for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition for review.
The IJ did not make an adverse credibility determination. Taking Islam’s testimony as true, substantial evidence supports the IJ’s finding that the discrimination described by Islam does not amount to past persecution, and does not create an objectively reasonable fear of future persecution. See Nagoulko v. INS, 333 F.3d 1012, 1015-16 (9th Cir.2003). Further, having failed to meet the standard for asylum, Islam necessarily fails to satisfy the more stringent standard for withholding of deportation. See Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001).
Finally, Islam’s claim that the BIA’s affirmance without an opinion violates his due process rights is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003) (deciding that the BIA’s *601streamlining procedure does not violate an alien’s due process rights).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.